                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Howard E. Leventhal,                             File No. 18-cv-320 (ECT/KMM)

                       Plaintiff,

 v.

 Travis Tomford,
 Victor Rigling,
 Rachel Mark,
 Sarah Hutchings,                                 ORDER ADOPTING REPORT
 Loretta Lynch,                                    AND RECOMMENDATION
 Sarah Revell,
 Benjamin Rice,
 Doctor Francia,
 Barbara Sullivan,
 Scott Moats,
 M. Segal,
 Michael Borucky,
 Michael Gillum, and
 Persons Unknown,

                       Defendants.


      Plaintiff Howard E. Leventhal (“Leventhal”) has filed an objection [ECF No. 78] to

the October 5, 2018 Report and Recommendation (“R&R”) of United States Magistrate

Judge Katherine M. Menendez [ECF No. 76]. The R&R recommends that the Court deny

Leventhal’s motions for entry of default [ECF No. 62] and for default judgment [ECF

No. 63] as to Defendant Sarah Revell (“Revell”). The Court has reviewed the R&R de

novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

      Upon review, the Court adopts the R&R in full. For the reasons described in the

R&R, the Court, nunc pro tunc, will deem Revell represented as of her counsel’s
August 10, 2018 Notice of Appearance [ECF No. 35], from which Revell’s name was

inadvertently omitted. As a result of this nunc pro tunc order, the Court’s September 6,

2018 order granting Defendants through November 1, 2018 to respond to the Amended

Complaint [ECF No. 50] will also apply to Revell.

       In his objection, Leventhal argues that, as a procedural matter, Revell’s request for

an order correcting the record nunc pro tunc should have been styled as a motion for relief

from a judgment or order under Rule 60(b), and that Revell cannot satisfy the applicable

standard under that rule. But Rule 60(b) applies, by its own terms, only to “a final

judgment, order, or proceeding.” Fed. R. Civ. P. 60(b). Neither the original notice of

appearance nor the September 6, 2018 order extending Defendants’ answer deadline is a

“final judgment, order, or proceeding.” By contrast, Rule 60(a) permits courts to “correct

a clerical mistake or a mistake arising from oversight or omission whenever one is found

in a judgment, order, or other part of the record.” Fed R. Civ. P. 60(a). Moreover, courts

may issue such corrections under Rule 60(a) “on motion or on its own, with or without

notice.” Id. Relief is appropriate here both under the Court’s inherent authority and under

Rule 60(a) to correct the inadvertent oversight or omission of Revell’s counsel.

       Even if Leventhal were correct that Revell’s request was procedurally improper, the

Court would nevertheless deny the motions for entry of default and for default judgment

because Revell’s opposition to those motions demonstrated her intent to defend.

Particularly given the preference for resolving claims on their merits rather than through

default, see 10A Charles A. Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice

and Procedure § 2691 (4th ed.), “[a]cts that show an intent to defend have frequently

                                             2
prevented a default even though not connected to any particular rule.” Fed. R. Civ. P. 55

advisory committee’s note to 2007 amendment. Revell has demonstrated her intent to

defend against Leventhal’s claims, and the Court will permit her an opportunity to do so.

      Based on the foregoing, and on all of the files, records, and proceedings in the

above-captioned matter, the Court ADOPTS the R&R [ECF No. 76]. Accordingly, IT IS

HEREBY ORDERED THAT:

      1.     Plaintiff’s Motion for Entry of Default by Clerk Under Rule 55(a) Against

             Defendant Sarah Revell [ECF No. 62] is DENIED;

      2.     Plaintiff’s Motion for Default Judgment Under Rule 55(b)(2) [ECF No. 63]

             is DENIED; and

      3.     Defendant Sarah Revell is deemed, nunc pro tunc, to have appeared on

             August 10, 2018 with the original notice of appearance.



Dated: October 17, 2018                  s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court Judge




                                            3
